Title: Samuel Magaw, James Hutchinson, Jonathan Williams, and John Vaughan to Abigail Adams, 26 February 1791
From: Magaw, Samuel,Hutchinson, James,Williams, Jonathan,Vaughan, John
To: Adams, Abigail


Madam
Philad. 26 Feby 1791—
Having been honored with the Vice Presidents consent to attend the Eulogium in Memory of Dr Benjamin Franklin. We in the name of the Philosophical Society, presume to hope you will do them the honor of your presence on the Same important occasion
We have the honor to be / with the greatest respect / Madam / Your obedient Servants
Sam. Magaw
James Hutchinson
Jona Williams
Jn Vaughan Committee
